MITCHELL, J.
The history of this case is closely connected with that of Twohy Mercantile Co. v. Melbye, supra, page 357. Two or three days after the Twohy Mercantile Company had garnished the First National Bank of St. Paul, the defendant Melbye deposited with that bank the further sum of $110. This, of course, was not subject to the Twohy Mercantile Company’s garnishment. Some weeks later the plaintiff brought this action against Melbye, and also garnished the First National Bank. Tn these garnishee proceedings Alme intervened, and made the same claim to the money as in the Twohy Mercantile Company’s action. The court held that the intervenor was not entitled to the judgment claimed by him in his complaint, nor for any judgment in this action, and that the garnishee was not liable in this action to either of the other parties; by which, we assume, was meant the plaintiff and the intervenor. It appears from the findings of fact that the reason why the court held that the intervenor was not entitled to any judgment in this action was *362that he had got what he was entitled to in the action of the Twohy Mercantile Company. From an order denying his motion for a new trial, the plaintiff appealed, but made only the intervenor a party to the appeal.
No reason is perceived why the plaintiff was not entitled to judgment against the garnishee for $110, but we cannot consider that question, for the reason that neither the defendant nor the garnishee is before the court. Under the decision of the court, the intervenor has no interest in the fund garnished. As respects the intervenor, the decision of the court was wholly in appellant’s favor. If it was erroneously in favor of the defendant or the garnishee, or both, they should have been made parties to the appeal.
Appeal dismissed.